GRAVES, Judge.
Appellant was charged with a violation of the local option liquor laws of Lubbock County in that he unlawfully transported whisky in such a dry area, and under a further allegation of a previous conviction for an unlawful sale of intoxicating liquor, he was assessed a verdict by the jury of one year’s confinement in the county jail.
There are no bills of exceptions in the record. There does appear therein the reporter’s notes as to what took place during the trial of the case, but such notes are not arranged in the *624fbrm of bills of exceptions, nor are they signed by the trial court, and they can not be considered by us.
The facts show that a farmer living about nine miles from Lubbock came up behind a car which was being driven in an erratic manner, zigzagging across the road, going back and forth in the road. The farmer stopped and watched the car, and was looking at it when it turned over on the highway. He saw some one get out of the turned over car, and came up to it and inquired if such person needed help. The answer was “I am in a mess,” and such person asked the farmer to help him carry the liquor into a field. This the farmer refused to do, but upon request to carry such person into town, he did so, and that person then got out when they got to town, and was identified by the witness to his best knowledge as the appellant, who seemed to have a scar on his chin.
The Liquor Control Board officers found in this wrecked car fifteen cases of whisky and four bottles, and five cases of whisky that had been broken.
Appellant’s defense was that of an alibi, which was supported by his own testimony as well as that of his wife and father, and possibly some others. Thus an issue was formed which the jury was called upon to decide. They saw fit to decide such against appellant, and we do not think the facts are so strong against that decision that we are called upon to set their verdict aside.
Believing the facts to be sufficient, and finding no error in the record, this judgment is affirmed.